IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-60,286-02


                         EX PARTE ROBERT TERRAZAS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 20180D04321-243-1 IN THE 243RD DISTRICT COURT
                            FROM EL PASO COUNTY


        Per curiam.

                                            OPINION

        Applicant was convicted of evading arrest and sentenced to twenty-five years’ imprisonment.

He filed this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        In a single ground, Applicant contends that he was denied his right to an appeal because trial

counsel failed to timely file a notice of appeal. Based on the record, the trial court has found that

counsel failed to timely file a notice of appeal.

        Relief is granted. Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State,

98 S.W.3d 700 (Tex. Crim. App. 2003). Applicant may file an out-of-time appeal of his conviction

in cause number 20180D04321 from the 243rd District Court of El Paso County. Within ten days
                                                                                                    2

from the date of this Court’s mandate, the trial court shall determine whether Applicant is indigent.

If Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent him on direct appeal. All deadlines shall be calculated as if Applicant was sentenced

on the date of this Court’s mandate. Should Applicant decide to appeal, he must file a written notice

of appeal in the trial court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:             April 8, 2020
Do not publish